Citation Nr: 1502463	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1997 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  The Board has remanded this appeal for additional development on three earlier occasions: June 2001, February 2005, and September 2007.

In December 2004 and February 2007, the Veteran testified before Veterans Law Judges.  The hearing transcripts are associated with the record.  Because during the pendency of this appeal, the Veteran testified at two central office Board hearings before different Veterans Law Judges, the appeal must be decided by a three-judge panel.  See 38 C.F.R. § 19.3(a).

In May 2009, the Board denied the claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a joint motion for remand (JMR) and to vacate the Board's decision.  The case has been returned to the Board for compliance with the terms of the JMR.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  In Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) held that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id. 

In this case, the Veteran presented testimony at two hearings before two different VLJs concerning the issue of service connection for an acquired psychiatric disorder.  The first hearing was held in December 2004 and the second hearing was held in in February 2007. 

Accordingly, pursuant to section 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran offering him the opportunity to testify at a hearing before the third judge who will participate in the panel decision.  The Veteran indicated in a December 2014 response to this letter that he wished to testify at a hearing before a third VLJ at the RO. Therefore, on remand, the Veteran should be scheduled for a hearing before the third VLJ who will participate in the panel decision.

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a hearing before a member of the Board sitting at the RO pursuant to Arneson. 



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




__________________________			   ___________________________
         DAVID L. WIGHT			MICHELLE L. KANE
        Veterans Law Judge			  Veterans Law Judge
   Board of Veterans' Appeals		        Board of Veterans' Appeals



	                                     _______________________________
DEBORAH W. SINGLETON 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

